        Case 6:20-cv-00578-ADA Document 9 Filed 07/10/20 Page 1 of 3
         Case 6:20-cv-00578-ADA Document                    7
                                          Filed 06/30/20 Page L of 2

                       in a Civil




                          UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

       V.                                                   Civil Action No. 6:20-CV-00578-ADA

GOOGLE LLC,
Defendant



                                        SUMMONS IN A         CIVI      ACTION

     Goosle LLC
     c/o Corporatlon Service Company
     211 East ?th Street, Suite 620
     Austin, Texas 78701

   A lawsuit has been filed against you.

    Within 2l davs after service of this summons on you (not counting the day you received i0 --- or 60 days .
if          -Cir.LriitJSiriui oi u Unitea states Aeendy,    oi un office oiemployee of the United States described
   ";;;;'fi.
i;'F;. i{.        p.li                                  "on
                                                                          an answ-er to the attached complaint or a
                        trltil "i (3) -- you must sirve the plainliff answer
rnotion under Rule f Z oithe Fideral ftules of   Civil Procedui'e.  The          or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                               James L. Etheridge
                               Etheridse Law Gioup, PLLC
                                                     Suite I 20-3 24
                               331?,f;i"SH?ti fluu"

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You ah6 musifil6your aiswer or motion with the court'




   JEANNETTE J. CLACK
  CLERK OF COURT
   s/LEIGH ANNE DTAZ
  DEPUTY CLERK
                                                                        ISSUED ON 2020-06-30   17   :24:34
         Case 6:20-cv-00578-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6: 20-cv-00578-ADA Document 7 Filed 06/30/20 Page 2 ot 2

AO 440 Rev. 06/12) Summons tn   a   Civil Action   (Paee 2)

Civil Action No. 6:20-CV*00578-ADA

                                                              PROOF OF SERVICE
             (Thls section should not be tiled with the court unless rcquired by Fed. R. Ctv. P. 4(1))

       This summonsfor(name of individual and title, if any).
was received by me on(date)

  fi    I personally served the summons on the
                                                                                  on (date).

  |]    I left the summons at the                                     or usual place of abodewith(name).
                                                                 a person of suitable age and discretion who resides there,
        on (date).                                             and mailed a copy to the individual's last known address; or


  n     I served the summons on(name of individual)                                                                 , who is
        designated by law to accept service ofprocess on behalfof(name oforganization)
                                                                                       on(datQ.                       ;or

  n     I returned the summons unexecuted because                                                                       ;or

  t:    Other (specify):




Mv fees are $

I declare under penalty that this information                  O-,#*J*S
                                                                 $"*"
                                                                                               Server's signature




                                                                                           Printed name and title




                                                                                               Server's Address


Additional information regarding attempted sevice, etc:
          Case 6:20-cv-00578-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                             AFFTDAV|T OF SERVICE

                                    UNITED STATES DISTRICT COURT
                                         Westem District of Texas
Case Numben 6:204V-578

Plaintiff:
WSOU INVESTMENTS, LLG d/b/a BRAZOS LICENSINGAND
DEVELOPMENT,
vs,
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2020 at73A am to be served on GOOGLE LLC care of lts
Registered Agent, CORPORAflON SERVICE COMPANY,2'll E.7th Street, Suite 620, Austin, Travis County,
TX 78701.

l, Thomas Kroll, being duly swom, depose and say that on the 7th day of July, 2020 at 10:00 am' l:

hand delivered to GOOGLE LLG a true copy of this Summons in a Civil Action together with Original Complaint
for Patent Infringement and Jury Trlal Demanded, by deliverlng to its Registered Agent, CORPORATION
SERVICE COMPANY, by and through its designated agent, SAMANTHA GUERRA, atlhe address of 211 E. 7th
Stree! Suite 620, Austin, Travis County, TX 78701, having first endorsed upon such copy of such process the
date of delivery.



I certiff that I am approved by the Judicial Branch Certiflcation Commission, Misc. Docket No. 05-9122 under rule
103, 501, and 5012 of the TRCP to deliver citations and other notices fiom any District, Gounty and Justice Courts
in and for the State of Texas. I am compelent to make this oath; I am not less than 18 years of age, I am not a party
to the above-referenced cause, I have irot been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the abov+referenced cause.




$ubscdbed and Swom to before me on the 7th day of
July, 2020 bythe affiantwho is personally knontn to me.
                                                                        PSC - 3012, Exp.813112021


                                                                        Our Job Serial Number THP-2020003537
                                                                        Ref:1884434

                               Copylight@ 19S2-2020 Dat&8s€ S6wlc€3. hc. - Plocess Son ofsToolboxVS.lk




                                                                                             ilr   il| ll llllllllllllllll   I   ll ll ll   ll lll
